Opinion by
Willson, J.
§ 15. Inability incurred by copartnership not affected by its merger into a corporation. Appellant sued Ward, Swasey and others as a copartnership, under the name of the Fort Worth Base-ball Association, to recover $313.65 for goods and merchandise sold said copartnership. He recovered judgment for the amount claimed against appellees as a corporation, the court refusing to render judgment in his favor against appellees as a partnership or as individuals. At the time the liability for appellant’s debt was created appellees did not have a corporate existence. If they ever formed a corporation, it was subsequent to the creation of said liability, and the subsequent formation of a corporation did not operate to exempt them from their individual liability for the debt or to in any manner affect such liability. [1 Civ. Cas. *37Ct. App., § 1016.] There is no doubt from the evidence that appellees were jointly and severally liable for the indebtedness to appellant, and the judgment is so reformed as to make it a judgment against appellees individually, jointly and severally.
November 6, 1889.
Judgment reformed.